                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


MELISSA HILL, individually and on                   CV-18-120-GF-BMM
behalf of all others similarly situated,

          Plaintiff,

   vs.                                                     ORDER

LLR, INC. d/b/a LuLaRoe, and
LULAROE, INC.,

          Defendants.


INTRODUCTION

         United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendations on Defendants LLR, Inc. and LuLaRoe, LLC (“LLR”) Motion

to Dismiss and Motion to Strike Class Allegations on March 8, 2019. (Doc. 50.)

Judge Lynch recommended that the Court grant LLR’s motion to dismiss as to

Hill’s claim for injunctive relief. Id. at 36. Judge Lynch further recommended that

the Court deny LLR’s motion to dismiss as to Hill’s claims arising under the

Montana Consumer Protection Act (“MCPA”), deny LLR’s motion to dismiss for

failure to state a claim, and deny LLR’s motion to strike class allegations. Id.



                                           1
      LLR timely filed objections to Judge Lynch’s Findings and

Recommendations on March 22, 2019. (Doc. 52.) Because the parties are familiar

with the facts, the Court will not recite them here.

                            STANDARD OF REVIEW

      The Court reviews de novo Findings and Recommendations to which a party

timely objects. 28 U.S.C. § 636(b)(1). “A party makes a proper objection by

identifying the parts of the magistrate’s disposition that the party finds

objectionable, and presenting legal argument and supporting authority, such that

the district court is able to identify the issues and the reasons supporting a contrary

result.” Montana Shooting Sports Ass’n v. Holder, 2010 WL 4102940, at *2 (D.

Mont. Oct. 18, 2010) (citation omitted). The Court reviews for clear error findings

and recommendations to which no party objects. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Where a party’s objections constitute perfunctory responses argued in an

attempt to engage the district court in a rehashing of the same arguments set forth

in the original response the Court likewise will review the applicable portions of

the findings and recommendations for clear error. Rosling v. Kirkegard, 2014 WL

693315 *3 (D. Mont. Feb. 21, 2014) (internal citations omitted). Clear error exists

if the Court is left with a “definite and firm conviction that a mistake has been



                                           2
committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations

omitted).

                               LEGAL STANDARD

      A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a

complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The Court “must

take all allegations of material fact as true and construe them in the light most

favorable to the nonmoving party” when evaluating a Rule 12(b)(6) motion. Kwan

v. Sanmedica Int’l, 854 F.3d 1088, 1096 (9th Cir. 2017) (quoting Turner v. City &

County of San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015)). The complaint

must allege sufficient facts to state a plausible claim for relief to survive a motion

to dismiss. Taylor v. Yee, 780 F.3d 928, 935 (9th Cir. 2015).

      Federal courts generally view “with disfavor” Rule 12(b)(6) dismissals.

Rennie & Laughlin, Inc. v. Chrysler Corp., 242 F.3d 208, 213 (9th Cir. 1957). “A

case should be tried on the proofs rather than the pleadings.” Id. The Court may

consider documents “whose contents are alleged in the complaint and whose

authenticity no party questions, but which are not physically attached to the

[plaintiff’s] pleading.” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994).

                                    DISCUSSION

      LLR submitted four objections to Judge Lynch’s Findings and

Recommendations. (Doc. 52 at 7-36.) LLR contends (1) that the Court should
                                           3
enforce the MCPA’s prohibition on class action lawsuits; (2) that Hill does not

possess Article III standing; (3) that Hill also does not possess standing under the

MCPA; and (4) that Judge Johnston should have specified in his Findings and

Recommendations that LLR’s motion to strike be denied without prejudice. Id. The

Court will address each objection in turn.

   I.     MCPA’s Prohibition on Class Action Lawsuits

   LLR argued in its motion to dismiss that Hill’s MCPA claim should be

dismissed as the MCPA expressly prohibits class actions. (Doc. 20 at 32.) (citation

omitted). LLR recognized that this Court had concluded previously that Federal

Rule of Civil Procedure 23 preempted the MCPA’s class action ban in Wittman v.

CB1, Inc., 2016 WL 3093427 (D. Mont. June 1, 2016). LLR nonetheless requested

that this Court abandon its conclusion in Wittman insofar as it applies to the instant

action in light of both the different procedural posture of the instant matter and the

Ninth Circuit’s recent decision in Makaeff v. Trump Univ., LLC, 736 F.3d 1180

(9th Cir. 2013). Id. at 32, 36.

   Judge Lynch, after considering LLR’s argument, and after reviewing the

various district court cases LLR cited to in support of its motion to dismiss brief,

concluded that “Wittman remains good law.” (Doc. 50 at 29.) Judge Lynch

ultimately determined that this Court’s decision in Wittman disposes of LLR’s

argument, and that the MCPA’s prohibition on class actions fails to apply to the
                                          4
instant litigation. Id. LLR objects to Judge Lynch’s determination and asks this

Court to again reconsider its Wittman decision. Id. LLR specifically requests that

this Court review de novo the issue of whether Rule 23 preempts the MCPA’s ban

on class actions as the Court in Wittman reviewed this issue for clear error due to

CB1’s failure to timely submit objections. Id. at 8 n. 1.

   The Court in Wittman reviewed for clear error in name only the magistrate

judge’s findings and recommendations. The Court in Wittman explained the

differences between Rule 23 and the MCPA, highlighted the plurality opinion in

Shady Grove Orthopedic Associates, P.A. v. Allstate Ins. Co., 559 U.S. 393 (2010),

and recollected various courts interpretation of Shady Grove. Wittman, 2016 WL

3093427 at *4-6. The Court likewise noted that the Ninth Circuit had never

addressed “the conflict between the MCPA class action prohibition and Rule 23.”

Id. at *5. The Court declined to follow the concurrence in Shady Grove. Id. The

Court instead elected to “look only to the part of Justice Scalia’s opinion to which

five Justices joined, and the pre-Shady Grove approach in the Ninth Circuit, to

determine whether application of a federal rules violates the Rules Enabling Act.”

Id. at *6.

   LLR’s objection as to Judge Lynch’s Findings and Recommendations on

whether Rule 23 preempts the MCPA’s class action ban largely amounts to a

rehashing of the same arguments presented to Judge Lynch necessitating clear
                                          5
error review. See Rosling, 2014 WL 693315 at *3. The Court has not addressed the

conflict between the MCPA’s ban on class actions and Rule 23, however, since the

Court decided Wittman in 2016. As a result, the Court will take this opportunity to

review de novo this conflict.

      A. De Novo Review of Shady Grove Conflict

   LLR argues that the Court should apply Justice Steven’s concurring opinion in

Shady Grove to determine whether Rule 23 violates the Rules Enabling Act in a

class action suit based on a claim under the MCPA. (Doc. 52 at 16.) “When a

fragmented Court decides a case and no single rationale explaining the result

enjoys the assent of five Justices, the holding of the Court may be viewed as that

position taken by those Members who concurred in the judgments on the narrowest

grounds.” Mark v. United States, 430 U.S. 188, 193 (1977) (internal quotations and

citation omitted). The Ninth Circuit has explained that “so long as the opinion that

is a logical subset is an opinion that concurred in judgment, the broader opinion of

which it is a subset can be a dissent.” United States v. Robertson, 875 F.3d 1281,

1291 (9th Cir. 2017).

      i.     Shady Grove Opinions

      The Supreme Court in Shady Grove faced the question of whether a New

York state law that prohibits class actions in suits seeking penalties or statutory

minimum damages “precludes a federal district court sitting in diversity from
                                           6
entertaining a class action under Federal Rule of Civil Procedure 23.” Shady

Grove, 559 U.S. at 396. The Supreme Court answered no. Id. at 396-416.

Supreme Court’s decision in Shady Grove, however, consisted of a four-justice

plurality, a lone-justice concurrence, and a four-justice dissent. See (Doc. 50 at 26.)

The Court briefly will address, in turn, each of these opinions.

                     a. Four-Justice Plurality Opinion

   The four-justice plurality in Shady Grove employed a two-prong analysis in

determining whether the New York statute or Rule 23 governed whether the

plaintiffs could litigate a class action lawsuit in a federal district court sitting in

diversity. See Shady Grove, 559 U.S. at 398-410. First, the Supreme Court

“determined whether Rule 23 answers the question in dispute.” Id. at 398. The

Supreme Court concluded that “Rule 23 provides a one-size-fits-all formula for

deciding the class-action question.” Id. at 399. The New York statute also

answered the question in dispute. Id. The New York statute, because of the relief it

seeks, however, fails to “apply in diversity suits unless Rule 23 is ultra vires.” Id.

   The Supreme Court, answering yes to prong one, turned to the question of

“whether Rule 23 [fell] within the statutory authorization.” Id. at 406. Congress,

pursuant to the Rules Enabling Act, authorized the Supreme Court “to promulgate

rules of procedure subject to its review.” Id. at 406-07 (citation omitted). Congress

constrained the Supreme Court promulgation of certain rules, however, by
                                             7
precluding the Supreme Court from promulgating rules that “abridge, enlarge or

modify any substantive right.” Id. at 407 (citation omitted).

   The promulgated rules, therefore, “must really regulat[e] procedure,—the

judicial process for enforcing rights and duties recognized by substantive law and

for justly remedy and redress for disregard or infraction of them.” Id. (internal

quotations and citations omitted) (alteration in original). The question then

becomes what matters the rule itself intends to regulate. Id. If the rule “governs

only the manner and the means by which the litigants’ rights are enforced, it is

valid.” Id. (internal quotations and citations omitted). If the rule “alters the rules of

decision by which [the] court will adjudicate [those] rights,” however, then the rule

remains invalid. Id. (internal quotations and citation omitted) (alterations in

original).

   The Supreme Court answered that application of Rule 23 in the instant action

failed to violate the Rules Enabling Act. Id. at 408, 411. “Rule 23—at least insofar

as it allows willing plaintiffs to join their separate claims against the same

defendants in a class action—[fell] within the [Rules Enabling Act’s]

authorization.” Id. at 408. The Supreme Court reversed the Court of Appeals

decision to affirm the district court’s dismissal of the instant action for lack of

jurisdiction. Id. at 397-98, 416.



                                            8
                    b. Justice Steven’s Concurrence

   Justice Steven’s agreed with the four-justice plurality, that Rule 23, rather than

the New York statute, applied in the case at bar. Id. at 416 (Stevens, J.,

concurring). Justice Stevens equally agreed with the four-justice dissent, however,

that there exist “some state procedural rules that federal courts must apply in

diversity cases because they function as a part of the State’s definition of

substantive rights and remedies.” Id. at 416-17.

   Justice Stevens agreed that the two-step framework, as used by the four-justice

plurality, proved applicable to the instant issue in dispute. Id. at 421. Justice

Stevens nonetheless disagreed on what application of prong two entails. Id. Upon

satisfaction of prong one, “the court must decide whether application of the federal

rule represents a valid exercise of the rulemaking authority . . . bestowed on this

Court by the Rules Enabling Act.” Id. at 422 (internal quotations and citations

omitted). As noted by the four-justice plurality, the Rules Enabling Act mandates

that federal rules “not abridge, enlarge or modify any substantive right.” Id.

(citation and emphasis omitted).

    Justice Stevens reasoned that “[w]hen a federal rule appears to abridge,

enlarge, or modify a substantive right, federal courts must consider whether the

rule can reasonably be interpreted to avoid that impermissible results.” Id. at 422-

23 (citation omitted). A federal rule “cannot govern a particular case in which the
                                           9
rule would displace a state law that is procedural in the ordinary use of the term but

is so intertwined with a state right or remedy that it functions to define the scope of

the state-created right.” Id. at 423.

   Justice Stevens, like the plurality, answered yes to the first question, and no to

the second question. Id. at 429, 431. Justice Stevens explained with regard to prong

two that the “mere possibility that a federal rule would alter a state-created right”

fails to suffice; there must exist little doubt. Id. at 432. The New York statutory

provision at issue applies to claims based on New York state law and federal law.

Id. As a result, the New York statute—admittedly procedural in form—fails to

“serve the function of defining New York’s state rights or remedies.” Id. Justice

Stevens ultimately concurred, in part, and concurred in the plurality’s judgment. Id.

at 436.

                    c. Justice Ginsburg’s Dissent

   Justice Ginsburg, along with Justice Kennedy, Justice Breyer, and Justice Alito,

dissented from the plurality’s opinion. Id. at 436 (Ginsburg, J., dissenting). Justice

Ginsburg explains that a federal rule applies in diversity suits if the rule “controls

an issue and directly conflicts with state law,” and remains consonant with the

Rules Enabling Act. Id. at 438. The Rules of Decision Act controls where there

exists no federal rule or statute that governs the issue in dispute. Id.



                                            10
   Justice Ginsburg reasons that the legislative history of the New Statute at issue

supports that the statute fails to collide with Rule 23. Id. at 446. “Rule 23 describes

a method of enforcing a claim for relief, while § 901(b) defines the dimensions of

the claim itself.” Id. at 447. The inquiry then becomes “whether application of the

[state] rule would have so important an effect upon the fortunes of one or both of

the litigants that failure to [apply] it would be likely to cause a plaintiff to choose

the federal court.” Id. at 452 (citation omitted) (alterations in original). The dissent

concludes that the New York statute’s “limitation on the recovery of statutory

damages applies in this case.” Id. at 459.

      i.     MCPA and Rule 23 Conflict

      The Court in Wittman concluded that MCPA’s prohibition on class action

lawsuits remains procedural in nature necessitating the Court to apply Rule 23 to

determine whether plaintiffs may bring a class action suit alleging a violation of

the MCPA. Wittman, 2016 WL 3093427, at *6. In doing so, the Court elected to

“look only to the part of Justice Scalia’s opinion to which five Justices joined, and

the pre-Shady Grove approach in the Ninth Circuit, to determine whether

application of a federal rules violates the Rules Enabling Act.” Id.

      The Ninth Circuit has since concluded that the Court may consider dissents

insofar as the opinion that concurred in judgment constitutes the logical subset of

the broader opinion—the dissent in this instance. Robertson, 875 F.3d at 1291. The
                                             11
Ninth Circuit reached this conclusion in Robertson upon reviewing the Supreme

Court’s 4-1-4 fractured decision in Rapanos v. United States, 547 U.S. 715 (2006),

a case that like Robertson, dealt with issues steaming from the Clean Water Act. Id.

at 1287, 1291. The Ninth Circuit has yet to address whether the reasoning in

Robertson applies to post-Shady Grove cases.

      The Court based its decision in Wittman on Ninth Circuit having yet to

address whether the conflict between the MCPA’s ban on class actions and Rule

23. The Ninth Circuit’s reasoning in Robertson fails to persuade the Court that it

should conclude that the Shady Grove concurrence constitutes the narrowest

grounds. Justice Stevens agreed with the plurality’s conclusion that Rule 23

preempted the New York statute at issue. Shady Grove, 559 U.S. at 416 (Stevens,

J., concurring). Justice Stevens agreed with the plurality’s two prong test. Id. at

416, 421. Justice Stevens’s inquiry used to satisfy prong two proves broader than

the plurality’s inquiry. See id. at 422. Justice Stevens’s concurrence fails to

constitute the logical subset of the plurality opinion.

      Justice Stevens’s concurrence similarly fails to constitute logical subset of

the dissenting opinion. Justice Stevens agreed with Justice Ginsburg’s reasoning

that there exists state procedural rules that function as part of a state’s defined

substantive rights and remedies that would require a federal court sitting in

diversity to apply the state law in lieu of the federal procedural law. Id. at 416-417.
                                           12
Justice Stevens’s agreement with the plurality, and the differing prong one inquiry

than the inquiry proposed by the dissent, logically lead the Court to conclude that

the dissent does not subsume Justice Stevens’s concurrence.

        The Court, unless, and until, the Ninth Circuit address the conflict between

MCPA and Rule 23, will continue to apply the portion of Shady Grove to which a

majority of justices agreed. As the Court concluded in Wittman, this approach

translates to the Court applying Rule 23, instead of the MCPA, to determine

whether a MCPA claim may be brought as a class action. Wittman, 2016 WL

3093427, at *6. Wittman disposes of LLR’s argument in its Motion to Dismiss and

in its objections to Judge Lynch’s Findings and Recommendations. MCPA’s

prohibition on class action fails to apply to instant action.

   I.      Article III Standing

   Judge Lynch determined “that Hill’s alleged loss of interest, which may have

been as little as $7.29, is a cognizable injury in fact for purposes of standing. (Doc.

50 at 24.) LLR contends that Judge Lynch’s determination runs “contrary to the

clear majority of cases” that conclude that a consumer, whose money has been

refunded fully before an action commences does not possess Article III standing

“by virtue of claimed lost interest on the refunded money.” (Doc. 52 at 21.) LLR’s

objection largely amounts to a rehashing of the argument it made before Judge

Lynch in LLR’s Motion to Dismiss. See (Doc. 20 at 23-25, 26-28.) The Court will
                                           13
review the pertinent portion of Judge Lynch’s Findings and Recommendations for

clear error. See Rosling, 2014 WL 693315, at *3. The Court finds no error. See

McDonnell Douglas Corp., 656 F.2d at 1313.

      II.   Standing Under the MCPA

      Judge Lynch reasoned that “assuming [LLR] retained the $291.70 in sales tax

for three months and the applicable interest rate is 10%, Hill has lost only $7.29 in

unpaid interest.” (Doc. 50 at 14) (citing (Doc. 42 at 9 n. 6). Judge Lynch

determined that Hill alleged sufficiently that “she suffered an ascertainable loss for

purposes of establishing standing under the MCPA.” (Doc. 50 at 13.)

      LLR argues that Judge Lynch’s determination proves problematic as Hill has

failed to allege that “she actually lost interest during the four-month period LLR

took to refund her money” in addition to Hill alleging that she possessed a right to

that interest as a legal remedy. (Doc. 52 at 32.) Absent these allegations, LLR

contends that Hill has not alleged an ascertainable loss as Judge Lynch concluded.

Id.

      LLR asserted in its Motion to Dismiss that Hill has failed to allege that she

suffered an ascertainable loss sufficient enough to confer her standing under the

MCPA. (Doc. 20 at 29.) LLR’s argument in its objection resembles the argument

made in its Motion to Dismiss. The Court will review Judge Lynch’s discussion,

and conclusion, in the MCPA standing portion of his Findings and
                                             14
Recommendations for clear error. See Rosling, 2014 WL 693315, at *3. The Court

finds no error. See McDonnell Douglas Corp., 656 F.2d at 1313.

   III.   Motion to Strike

   Judge Lynch recommended that the Court deny LLR’s Motion to Strike Class

Allegations. (Doc. 50 at 36.) LLR requests that the Court modify Judge Lynch’s

recommendation and deny without prejudice LLR’s motion so that LLR possesses

the option of refilling the motion after the close of discovery. (Doc. 52 at 33.) The

Court will modify Judge Lynch’s recommendation and will deny without prejudice

LLR’s Motion to Strike Class Allegations.

   Accordingly, IT IS ORDERED:

      1. Judge Lynch’s Findings and Recommendations (Doc. 50) is ADOPTED

          IN PART and MODIFIED IN PART.

      2. LLR’s Motion to Dismiss for Lack of Subject Matter Jurisdiction

          Pursuant to Rule 12(b)(1) (Doc. 19) is GRANTED IN PART and

          DENIED IN PART. LLR’s motion is granted with respect to Hill’s claim

          for injunctive relief. LLR’s motion is denied with respect to Hill’s claims

          for violations of the MCPA and conversion and deceit.

      3. LLR’s Motion to Dismiss for Failure to State a Claim (Doc. 19) is

          DENIED.



                                          15
   4. LLR’s Motion to Strike Class Allegations (Doc. 19) is DENIED

      WITHOUT PREJUDICE.

DATED this 11th day of July, 2019.




                                     16
